Exhibit 10.1

 

DITECH NETWORKS, INC.

825 E. MIDDLEFIELD ROAD

MOUNTAIN VIEW, CA. 94043

 

September 2, 2009

 

Lamassu Holdings, LLC

21 Whitesands Drive

Newport Coast, CA  92657

Attn:  Timothy Leehealey

 

Samuel Healey

21 Whitesands Drive

Newport Coast, CA  92657

 

Frank J. Sansone

2933 Arboridge Court

Fullerton, CA  92835

 

The following sets forth the agreement (the “Agreement”) between Lamassu
Holdings L.L.C. and each of its affiliates listed in the signature blocks below
(collectively, “Lamassu”), and Ditech Networks, Inc. (“Ditech”):

 

1.                                       Ditech hereby covenants and agrees that
each of Mr. Alan Howe and Mr. Frank J. Sansone will be nominated by the Ditech
Board of Directors (the “Board”) for election at the 2009 annual meeting of
stockholders (the “2009 Annual Meeting”), to the class the term of office of
which will expire at the 2012 annual meeting of stockholders.  Mr. Howe and
Mr. Sansone will replace Mr. Avis and Mr. Manoliu, each of whom will cease to be
members of the Board at such time.

 

2.                                       Prior to the 2009 Annual Meeting,
(i) the Board shall recommend that Ditech’ stockholders vote in favor of
Mr. Howe and Mr. Sansone at the 2009 Annual Meeting and (ii) Ditech shall
solicit proxies for the election of Mr. Howe and Mr. Sansone at the 2009 Annual
Meeting.

 

3.                                       For so long as Lamassu continues to
beneficially own not less than 5% of the outstanding shares of Ditech common
stock:  if the Lamassu Designee (as defined below) is unable or unwilling to
continue to serve on the Board and as a result there is a vacancy created on the
Board, the Board shall, consistent with its fiduciary duties, appoint a
replacement director designated by Lamassu Holdings L.L.C. (other than Timothy
Leehealey, who shall not be designated by Lamassu Holdings L.L.C.) to fill the
resulting vacancy, provided that such replacement director is reasonably
acceptable to Ditech (and the Board will not unreasonably withhold acceptance of
any such replacement director); and Ditech will use its commercially reasonable
efforts to secure the election to the Board of such replacement director;
provided, however, that

 

1

--------------------------------------------------------------------------------


 

the Board may determine, in its sole discretion, that a replacement director is
not reasonably acceptable if such replacement director shall not have signed a
conditional resignation as a director of Ditech in the form attached here to as
Schedule A.  Ditech hereby confirms that Mr. Sansone is reasonably acceptable to
the Nominating and Corporate Governance Committee (“NCGC”) and the Board
(provided that he has signed a conditional resignation as a director of Ditech
in the form attached here to as Schedule A), and his nomination to the Board in
satisfaction of the requirement of paragraph 1 meets the requirements of this
paragraph 3.   For purposes of this Agreement, Mr. Sansone and any replacement
director for Mr. Sansone shall each be deemed a “Lamassu Designee”.

 

4.                                       Lamassu shall use its best efforts to
cause each Lamassu Designee to tender to Ditech a conditional resignation as a
director of Ditech in the form attached here to as Schedule A.  If Lamassu shall
cease to beneficially own at least 5% of the outstanding shares of Ditech common
stock, the Board may accept the Lamassu Designee conditional resignation as a
director of Ditech referred to above.

 

5.                                       Lamassu will vote all of the shares it
beneficially owns in support of the slate of Directors nominated by the Board
for the 2009 Annual Meeting (and will not support or participate in any
“withhold the vote” or similar campaign, or support any other nominees other
than the slate of Directors nominated by the Board).

 

6.                                       For a period beginning on the date of
this letter agreement and continuing until 90 days from the date of the 2009
Annual Meeting, Lamassu will not (i) make any public statement regarding Ditech,
the Board or any of Ditech’s officers, directors or employees, except for the
press release attached hereto as Schedule A, or as may be required by law, or
(ii) disparage Ditech, the Board, or any of Ditech’s officers, directors or
employees, in any manner, including in any manner which could be harmful to
Ditech or its business, the Board or its reputation, or the business reputation
or personal reputation of any officer, director or employee of Ditech.

 

7.                                       Subject to the nominations of Mr. Howe
and Mr. Sansone as specified in paragraph 1 as directors of Ditech, Lamassu
hereby withdraws its previously announced notice of its intent to nominate
directors with respect to the 2009 Annual Meeting.

 

8.                                      Promptly after the execution of this
Agreement, Ditech and Lamassu will issue a joint press release in the form
attached hereto as Schedule B.

 

9.                                       Each of Lamassu Holdings L.L.C. and the
other entities included within Lamassu agrees that it will cause its controlled
affiliates, current and future, to comply with the terms of this Agreement as if
a party hereto.

 

10.                                 This Agreement may only be modified through
a written agreement signed by Ditech and by Lamassu Holdings L.L.C.  This
Agreement contains the entire agreement between the parties with respect to the
subject matter hereof and thereof and supersedes all prior and contemplated
arrangements and understandings with respect

 

2

--------------------------------------------------------------------------------


 

thereto.  This Agreement may be signed in counterparts, each of which shall
constitute an original and all of which together shall constitute one and the
same Agreement.

 

11.                                 This Agreement and the legal relations
hereunder between the parties hereto shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
and performed therein, without giving effect to the principles of conflicts of
law thereof.  Each of the parties hereto hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts of the State of
Delaware and of the United States of America, in each case located in the County
of New Castle, for any action, proceeding or investigation in any court or
before any governmental authority arising out of or relating to this Agreement
and the transactions contemplated hereby (and agrees not to commence any action,
proceeding or investigation relating thereto except in such courts), and further
agrees that service of any process, summons, notice or document by registered
mail to its respective address set forth in this Agreement shall be effective
service of process for any action, proceeding or investigation brought against
it in any such court. Each of the parties hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action,
proceeding or investigation arising out of this Agreement or the transactions
contemplated hereby in the courts of the State of Delaware or the United States
of America, in each case located in the County of New Castle, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, proceeding or investigation brought in any such
court has been brought in an inconvenient forum.

 

12.                                 Each party hereto shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments and
documents as any other party hereto reasonably may request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

 

3

--------------------------------------------------------------------------------


 

If you are in agreement please sign below.

 

 

Very truly yours,

 

 

 

 

DITECH NETWORKS, INC.

 

 

 

 

 

 

 

By:

/s/ Todd Simpson

 

 

Todd Simpson

 

 

Chief Executive Officer and President

 

 

 

 

 

Address:

825 E. Middlefield Road

 

 

 

Mountain View, CA 94043

 

 

Telephone:

 

 

Facsimile:

 

Accepted and agreed as of the date set forth above.

 

LAMASSU HOLDINGS L.L.C.

 

 

By:

/s/ Timothy Leehealey

 

 

Timothy Leehealey

 

 

Managing Member

 

 

Address:

21 Whitesands Dr.

 

 

 

Newport Coast, CA  92657

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

 

 

 

/s/ Timothy Leehealey

 

 

Timothy Leehealey

 

 

Address:

21 Whitesands Dr.

 

 

 

Newport Coast, CA  92657

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

 

 

 

/s/ Samuel Leehealey

 

 

Samuel Healey

 

 

Address:

21 Whitesands Dr.

 

 

 

Newport Coast, CA  92657

 

 

Telephone:

 

 

Facsimile:

 

 

4

--------------------------------------------------------------------------------


 

 

/s/ Frank J. Sansone

 

 

Frank J. Sansone

 

 

Address:

2933 Arboridge Court

 

 

 

Fullerton, CA 92835

 

 

Telephone:

 

 

Facsimile:

 

 

5

--------------------------------------------------------------------------------


 

SCHEDULE A

 

CONDITIONAL RESIGNATION

 

September 2, 2009

 

Secretary

Ditech Networks, Inc.

825 E. Middlefield Road

Mountain View, CA  94043

 

Dear Secretary:

 

I hereby tender my resignation as a member of the Board of Directors of Ditech
Networks, Inc., which shall be effective only in the event that both (a) Lamassu
Holdings L.L.C. and its affiliates shall cease to beneficially own,
collectively, at least 5% of the outstanding shares of Ditech Networks, Inc.,
and (b) the Board of Directors of Ditech Networks, Inc. accepts this
resignation.

 

Very truly yours,

 

 

 

 

[Name]

 

 

6

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PRESS RELEASE

 


DITECH NETWORKS AND LAMASSU HOLDINGS LLC SETTLE PROXY CONTEST

 

Parties Reach an Agreement Related to Board Nominees for Ditech’s 2009 Annual
Meeting

 

Mountain View, CA – (BusinessWire – September 2, 2009) - Ditech Networks
(NASDAQ: DITC), a global leader in mobile voice processing solutions, today
announced that it has settled with Lamassu Holdings LLC on nominees to the
company’s Board of Directors.  Under the terms of the settlement, the company
has agreed to nominate Frank Sansone, Lamassu Holding’s candidate and Alan B.
Howe, an experienced industry veteran as new directors.

 

In view of the settlement agreement with Lamassu and the termination of the
proxy contest, Mr. Greg Avis, who has served on the company’s board of directors
since 1997, and Mr. Andrei Manoliu, who has served on the company’s board of
directors since 2000, have announced they will retire from the board of
directors and will not stand for re-election.

 

About Ditech Networks

 

Ditech Networks is revolutionizing modern communications with advanced voice
processing solutions that perform tasks spanning from voice-enabled Web 2.0 and
unified communications services to voice quality enhancement. Ditech believes in
the power and simplicity of human speech; its solutions deliver high-quality
voice communication and will enable compelling voice capabilities to new
communications methods like social networking and text messaging, allowing
consumers to use voice in ways that make sense in today’s Web 2.0-savvy world.

 

Press Contact:

Investor Contact:

Rob Adler

Bill Tamblyn

415 984 1970

650-623-1309

 

Ditech Networks, Voice Quality Assurance, Quad Voice Processor, and Broadband
Voice Processor are trademarks or registered trademarks of Ditech Networks, Inc.
All other trademarks are the property of their respective owners.

 

#    #    #

 

7

--------------------------------------------------------------------------------